SPOTTSWOOD W. ROBINSON, III, Circuit Judge
(dissenting):
Plaintiff Barrows’ complaint is substantially similar to the complaint in Medynski v. Margolis,1 decided today. It is my view that Medynski is saved from dismissal for mootness only because of its class action character. If Medynski were an individual action, I would conclude that the speculative possibility that Ms. Medynski might again be believed to be suffering from mental illness while on federal property embraced by the Federal Reservation Act2 would not be enough to bring it within the compass of the continuing-controversy exception to the mootness doctrine.
The instant case is not framed as a class action and, unlike Medynski, there is no indication that it was intended as one. In my view, then, as an individual effort Barrows’ case is moot. Defendants argue that Barrows’ presence in the metropolitan area of the District of Columbia, as opposed to Ms. Medynski’s return to Canada, establishes a likelihood of future medical problems and warrants a finding that the constitutional controversy endures. Even if there were a sound basis for the assumed likelihood of future mental illness, I think the probability that Barrows would again be identified as its victim while on property covered by the Act is too remote to remove that contingency from the realm of speculation.
I would, accordingly, hold that this litigation is moot and, following Gonzalez v. Automatic Employees Credit Union,3 would dissolve this three-judge court and leave the case for single-judge disposition.

. 389 F.Supp. 743 (D.D.C.)


. Act of Oct. 11, 1949, ch. 672, 63 Stat. 759, as amended, D.C.Code § 21-901 et seep (1973).


. 419 U.S. 90, 95 S.Ct. 289, 42 L.EcL2d 249 (1974).